        Case 2:20-cv-11236-RGK-PLA Document 18 Filed 02/02/21 Page 1 of 2 Page ID #:981
                                                                                                                                                                           POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address ):                                                                    FOR COURT USE ONLY


—    BAKER & MCKENZIE LLP
     Barry J. Thompson, Esq . (SBN 150349)
     1901 Avenue of the Stars, Suite 950
     Los Angeles, California 90067
           TELEPHONE NO.: (310) 201- 4728                             FAX NO. (Optional ): (310) 201-4721

    -
E MAIL ADDRESS (Optional ):                        barry .thompson@bakermckenzie.com
         ATTORNEY FOR (Name):                      Plaintiff VITALY IVANOVICH SMAGIN
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                     [ USDC]
           STREET ADDRESS:
          MAILING ADDRESS
         CITY AND ZIP CODE
                          CENTRAL DISTRICT
                BRANCH NAME

         PLAINTIFF/PETITIONER: VITALY IVANOVICH SMAGIN                                                                       CASE NUMBER:


DEFENDANT/RESPONDENT: COMPAGNIE MONEGASQUE DE BANQUE, etc.; et al.
                                                                                                                                    2:20-cv - l 1236 - DDP JCx         -
                                                                                                                             Ref. No. or File No.:
                                                    PROOF OF SERVICE OF SUMMONS                                                                      1916682SI
                                                                 (Separate proof of service is required for each party served.)
1.        At the time of service I was at least 18 years of age and not a party to this action.
2.        I served copies of:
          a.        m summons
          b.        I   /       I complaint
          c.        |           | Alternative Dispute Resolution (ADR) package
          d. I                  | Civil Case Cover Sheet ( served in complex cases only)
                                                              Civil Cover Sheet; Certification and Notice of Interested Parties (Local Rule 7.1 - 1 ); Notice of Related
          e. |                                 -
                                | cross complaint
                                                              Cases ; Notice of Assignment to united States Judge; Notice to Parties of Court Directed ADR -
                    I
                    I—— °       J1 lber (specify documents). pr0gram ; Order Re Transfer Pursuant to General Order 19-03 ( Related Cases); Standing Order
                                                  Regarding Newly Assigned Cases
3.        a. Party served ( specify name of party as shown on documents served):
                PRESTIGE TRUST COMPANY , LTD.
          b.    I       Z   1    Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                                 under item 5b on whom substituted service was made) ( specify name and relationship to the party named in item 3a):
                                 Stevyn L. Bartlette, Director, authorized person to accept service of process
4.         Address where the party was served:
           3303 North Lakeview Drive, Apartment 421, Tampa, Florida 33618
5.         I served the party (check proper box )
           a. 1 / I by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                      receive service of process for the party (1) on (date): 01/ 16/2021        (2) at (time): 6:37 p. m. [EST]
           b.       I           I   by substituted service. On (date):                      at (time):            I left the documents listed in item 2 with or
                                    in the presence of ( name and title or relationship to person indicated in item 3):


                                    (1) |            | ( business ) a person at least 18 years of age apparently in charge at the office or usual place of business
                                                       of the person to be served. I informed him or her of the general nature of the papers.

                                    (2) |            | (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                                       place of abode of the party. I informed him or her of the general nature of the papers.
                                    (3) |            | (physical address unknown ) a person at least 18 years of age apparently in charge at the usual mailing
                                                       address of the person to be served, other than a United States Postal Service post office box. I informed
                                                       him or her of the general nature of the papers.
                                    ( 4)   l         I   I thereafter mailed (by first-class , postage prepaid) copies of the documents to the person to be served
                                                         at the place where the copies were left (Code Civ. Proc. , § 415.20) I mailed the documents on
                                                         (date):               from (city):                            or l    I a declaration of mailing is attached.
                                    (5)        l     I   I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                                                Page 1 of 2
        Form Adopted for Mandatory Use                                                                                                                    Code of Civil Procedure , § 417.10
          Judicial Council of California                                     PROOF OF SERVICE OF SUMMONS                                                        American LegalNet, Inc.
        POS-010 [Rev. January 1 2007]      .                                                                                                                    www .FormsWorWfow.com
Case 2:20-cv-11236-RGK-PLA Document 18 Filed 02/02/21 Page 2 of 2 Page ID #:982




     PLAINTIFF/PETITIONER:                        VITALY IVANOVICH SMAGIN                                           CASE NUMBER:

                                                                                                                         2:20-cv-l1236 -DDP-JCx
DEFENDANT/RESPONDENT: COMPAGNIE MONEGASQUE DE BANQUE, etc.; et al.


5. c. I                   I by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                               address shown in item 4, by first-class mail, postage prepaid,
                               (1) on (date):                                                    (2) from (city):
                               (3)   I     l with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                             to me. (Attach completed Notice and Acknowledgement of Receipt.,) (Code Civ. Proc., § 415.30.)
                               (4)   I     I to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
     d.       I           I    by other means (specify means of service and authorizing code section):



          I               l    Additional page describing service is attached    .
6. The "Notice to the Person Served" (on the summons) was completed as follows:
   a. I l as an individual defendant
   b- I I as the person sued under the fictitious name of (specify):
   c.         as occupant.
    d - Q On behalf of (specify): PRESTIGE TRUST COMPANY, LTD.
                               under the following Code of Civil Procedure section;
                                                  416.10 (corporation)                               415.95 (business organization, form unknown)
                                                  416.20 (defunct corporation)                       416.60 (minor)
                                                  416.30 (joint stock company/association)           416.70 (ward or conservatee)
                                                  416.40 (association or partnership)                416.90 (authorized person)
                                                  416.50 (public entity)                         [HI 415.46 (occupant)
                                                                                                 E] other FRCP 4(h)(1)
7.   Person who served papers
                                              .
     a. Name: James D Woods, Ace Attorney Service, Inc                                       .
     b. Address: 13876 Southwest 56th Street, Suite 200, Miami, Florida 33175
     c. Telephone number: (305) 772 8804                     -
     d. The fee for service was: $ 765.00
     e. I am:
                  (1)      [ /J not a registered California process server.
                  (2)                exempt from registration under Business and Professions Code section 22350(b).
                  (3)                a registered California process server:
                                     (0          owner I       I employee I   l independent contractor.
                                     (ii) Registration No.:
                                     (iii) County:

8.   I    /       I       | declare      under penalty of perjury under the laws of the State of California that the foregoing is true and correct

                          or
9. |              | 1 am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:     January 22, 2021

                                     JAMES D. WOODS
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                           (SIGNATURE )




                      .
POS-010 [Rev January 1, 2007]                                                                                                                        Page 2 of 2
                                                                   PROOF OF SERVICE OF SUMMONS
